Where, on an appeal from a judgment perpetuating an injunction staying the execution of a judgment, the record docs not state the amount of the judgment enjoined, nor the rate of interest which it bore, no additional interest can be allowed on reversing the judgment below and dissolving the injunction.APPEAL from the Parish Court of New Orleans, Maurian, J. This case turned upon questions of fact. In delivering their judgment, the court, through Slidem., J., say: On the subject of damages for the injunction which the defendants have asked, it is to be observed that the record does not inform us what was the precise amount of the judgment enjoined, nor the rate of interest which it bore, which are indispensable, to enable us to give additional interest. See the case of Smith v. Brownson, 19 La. 313.